FILED
                                                      United States Court of Appeals
                         UNITED STATES COURT OF APPEALS       Tenth Circuit

                              FOR THE TENTH CIRCUIT              June 26, 2013

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
B.J.G., individually and as Heir of the
Estate of Jonathan L. Graves, deceased,
a minor by and through the guardian of
her Estate: The Trust Company of
Oklahoma, Inc.; F.B.M., individually                     No. 12-5199
and as Heir of the Estate of Jonathan L.    (D.C. No. 4:11-CV-00262-GKF-TLW)
Graves, deceased, a minor by and                         (N.D. Okla.)
through the guardian of her Estate:
Melissa S. Kirk,

               Plaintiffs-Appellants,

v.

THE COURT OF CIVIL APPEALS
STATE OF OKLAHOMA, DIVISION
IV, by and through its Judges; THE
SUPREME COURT STATE OF
OKLAHOMA, by and through its Judges,

               Defendants-Appellees,

and

ROCKWELL AUTOMATION, INC.,
a Delaware corporation,

               Defendant.

----------------------

THE TRUST COMPANY OF
OKLAHOMA,

               Interested Party.
                             ORDER AND JUDGMENT*


Before TYMKOVICH, ANDERSON, and MATHESON, Circuit Judges.


      This case began with a wrongful death products liability action in Oklahoma

state court. Defendant Rockwell Automation won a jury verdict in its favor, but then

the trial court granted plaintiffs’ motion for a new trial. On appeal by Rockwell, the

Oklahoma Court of Civil Appeals reversed the trial court’s order. Plaintiffs

petitioned for certiorari review of the decision, but the Oklahoma Supreme Court

denied the petition. Plaintiffs then filed a 42 U.S.C. § 1983 action against the

Oklahoma Court of Civil Appeals, the Oklahoma Supreme Court and Rockwell.

The district court dismissed plaintiffs’ claims against the state judicial defendants as

barred by the Rooker-Feldman doctrine, and we affirmed that dismissal. See B.J.G.

v. Rockwell Automation, Inc., 497 F. App’x 807, 808-09 (10th Cir. 2012),

cert. denied, 133 S. Ct. 1268 (2013). Due to the jurisdictional nature of the

dismissal, however, we directed the district court to modify the dismissal of the

claims to be without prejudice. See id. at 810.
*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                          -2-
      After our decision issued, plaintiffs filed a motion for leave to amend their

complaint. The proposed amended complaint eliminated Rockwell and the Oklahoma

Supreme Court as defendants. The claims against the Oklahoma Court of Civil

Appeals, however, remained unchanged. Those claims alleged that plaintiffs’ due

process rights were violated when the Court of Civil Appeals reversed the trial

court’s order granting plaintiffs’ request for a new trial. Compare Aplt. App. at 70,

¶ 92 (Amended Complaint), with Dist. Ct. R., Doc. 2 at ¶ 99 (Original Complaint).

The claims further alleged that the Court of Civil Appeals “failed to follow the

standard of review imposed by the Supreme Court of the State of Oklahoma on

appellate courts when considering the correctness of the decision of a trial judge who

both granted the new trial and presided over the trial of the case.” Aplt. App. at 70,

¶92; Dist. Ct. R., Doc. 2 at ¶99. Both complaints sought a declaration that plaintiffs

were entitled to a new trial against Rockwell due to the Court of Civil Appeals’

constitutional violations. See Aplt. App. at 71, ¶ 93; Dist. Ct. R., Doc. 2 at ¶ 100.

      The district court denied the motion for leave to amend the complaint, stating,

“[t]he claims asserted in the proposed amend[ed] complaint are—like the claims

previously asserted by plaintiffs—barred by the Rooker-Feldman doctrine.” Aplee.

App. at 88. As we explained in our prior decision, the Rooker-Feldman doctrine

“applies to cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” B.J.G., 497 F. App’x


                                          -3-
at 809 (internal quotation marks omitted). And we concluded that plaintiffs’ claims

were “exactly the sort of claim precluded by Rooker-Feldman.” Id.

      Plaintiffs’ proposed amended complaint did nothing to cure the jurisdictional

defect we identified in our previous decision. The district court therefore properly

denied leave to amend the complaint. There was no reasoned basis for the plaintiffs

to appeal from the district court’s order since the issue had already been litigated and

resolved by our previous decision. Accordingly, we dismiss this appeal as frivolous.


                                                Entered for the Court


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -4-